Citation Nr: 1519476	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  13-24 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for Parkinson's disease.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	John Worman, Attorney



ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran had active service from September 1969 to March 1971, including in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2011 and May 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In an August 2014 brief, the Veteran's representative waived initial review by the agency of original jurisdiction of any new evidence that had been submitted since the last adjudication.


FINDINGS OF FACT

1.  The Veteran does not have current Parkinson's disease, and the diagnosed essential tremors are not related to service.

2.  The Veteran is in receipt of a 70 percent schedular rating for service-connected posttraumatic stress disorder (PTSD), and he is unable to secure or maintain substantially gainful employment due to the effects of such disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for Parkinson's disease have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

2.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

A TDIU is being granted herein, such that no further notice or assistance is needed.

Regarding the service connection claim, the RO provided full notice to the Veteran in August 2010, prior to the initial denial on appeal, of the evidence and information needed to substantiate his claim.  The current appeal arose from a special review in accordance with Nehmer v. United States Department of Veteran's Affairs, because a claim for service connection for Parkinson's disease was denied in July 2008, and Parkinson's disease had been added to the list of diseases for which service connection may be granted on a presumptive basis as due to herbicide exposure.  

The RO obtained all pertinent, identified medical evidence, including service records, VA treatment records, and records from the Social Security Administration (SSA).  The RO also provided VA examinations in September 2010 and September 2011 that included medical opinions that the Veteran does not a diagnosis of Parkinson's disease but, rather, essential tremors.  These opinions reflect consideration of all pertinent evidence and full reasoning for the opinion.  There is no argument or indication that essential tremor may be related to service, so as to trigger the need for a medical opinion in this regard.  See McLendon v. Nicholson, 20 Vet. App. 79, 82-83 (2006).  Rather, the only arguments are regarding service connection for Parkinson's disease on a presumptive basis due to herbicides.  

There is no additional notice or assistance that would be reasonably likely to aid in substantiating the claim.  Any errors committed were not harmful to the essential fairness of the proceedings, and VA has satisfied its duties to inform and assist in this appeal.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326.  

II.  Service Connection

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes that it was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

A veteran who served in Vietnam from January 9, 1962, to May 7, 1975, is presumed to have been exposed to herbicides (Agent Orange) during such service.  Certain specified diseases, including Parkinson's disease, will be presumed service-connected due to herbicide exposure during service, if they manifest to a compensable degree at any time after service.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

If there is an approximate balance of positive and negative evidence, VA will resolve reasonable doubt in the claimant's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Historically, the Veteran submitted a claim for TDIU in September 2007, identifying multiple conditions including that he "shakes" all the time and that he had been diagnosed with Parkinson's disease.  In February 2008, he indicated that the SSA had diagnosed him with Parkinson's disease.  As noted above, the current appeal arises from a review of the prior denial of this claim per the Nehmer case.

The Veteran and his representative rely on a finding by the SSA that he had a diagnosis of Parkinson's disease.  The finding was based on a November 2006 private evaluation by Dr. A.B.  In the evaluation, Dr. A.B. noted that the Veteran had marked "non-intention" tremors and weakness, which were due to Parkinson's disease.  Dr. A.B. also indicated, however, that he did not review any medical records and, indeed, noted in the impressions section regarding knee pain that results from VA would be helpful.  Dr. A.B. gave a diagnosis based solely on the in-person evaluation of the Veteran with physical examination and testing in November 2006.  Dr. A.B. did not explain how he came to the conclusion that the Veteran met the criteria for a diagnosis of Parkinson's disease.  

In contrast, in September 2010, a VA neurology examiner reviewed the claims file, which included SSA and other medical records, and examined the Veteran.  The examiner noted that the SSA records showed a diagnosis of Parkinson's disease, but that the Veteran was not receiving treatment for Parkinson's disease.  The examiner opined that the Veteran had essential tremor, and not Parkinson's disease.

In a September 2011, the same VA neurologist again examined the Veteran and noted that he was still not receiving any treatment for Parkinson's disease.  The examiner noted Dr. A.B's. diagnosis of Parkinson's disease in November 2006.  The examiner again opined, however, that the Veteran had essential tremor.  He summarized signs and symptoms of Parkinson's disease and stated that the Veteran did not have any such signs or symptoms.  The examiner stated that Parkinson's disease is a neurodegenerative disorder that inexorably progresses over time and that, because the Veteran did not currently have Parkinson's disease, he also did not have it in 2006 (or at the time of Dr. A.B.'s evaluation and diagnosis). 

The Veteran is competent to report observable symptoms including shaking of the hands, decreased grip strength, or tremors in other areas.  Nevertheless, assertions by the Veteran and his representative that he has Parkinson's disease are not competent evidence of a current disability because there are lay witnesses with no indicated medical expertise.  The identification of a particular diagnosis for the Veteran's symptoms, to include Parkinson's disease, requires medical expertise due to the complex nature of the involved neurological system.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).

The Veteran has not reported that any treating provider or other medical professional has ever told him that he had Parkinson's disease, and there is no indication of diagnosed Parkinson's disease in the other medical evidence of record.  

Dr. A.B.'s diagnosis in November 2006 has little probative value because it did reflect consideration of all pertinent facts and there was no reasoning provided.  

In contrast, the VA examiner's two opinions in 2010 and 2011 both considered all pertinent facts, including review of the Veteran's claims file with medical records.  The examiner also provided a full reasoning for his opinion in 2011, which reflects application of medical expertise as a neurologist and consideration of the criteria used for diagnosing Parkinson's disease, as to opposed to other diagnoses.  As such, the VA examiner's opinions have high probative value and outweigh the other medical opinion and the lay assertions regarding the Veteran's current diagnosis.

As there is no diagnosed Parkinson's disease, the presumptive provisions for herbicide exposure do not apply.  38 C.F.R. §§ 3.307(a)(6), 3.309(e). 

Additionally, there is no argument or indication that the Veteran's diagnosed essential tremor has any relationship to service.  Although organic disease of the nervous system may be service-connected on a presumptive basis as a chronic disease if it manifested to a compensable degree within one year after service, or if there is continuity of symptomatology since service, there is no indication that this occurred in this case.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a); see also Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).  Rather, the Veteran indicated in SSA and other records that his shaking and other tremors began many years after service.  There is also no lay or medical evidence otherwise suggesting a link between his essential tremor and service.

In sum, the weight of the evidence is against the claim for service connection.  Reasonable doubt does not arise and the claim is denied.  38 U.S.C.A. § 5107(b).

III. TDIU

A total disability rating is warranted when the schedular rating is less than 100 percent if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, without considering the effects of age or nonservice-connected disabilities.  Generally, to be eligible for a TDIU a percentage threshold must be met; if there is only one service-connected disability, it must be rated 60 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

The Veteran has been rated as 70 percent disabled for PTSD since November 30, 2009, and thus meets the percentage threshold for TDIU.

In a November 2011 opinion, a VA examiner (a psychologist) opined that the Veteran's symptoms of PTSD more likely than not limited his capacity for gainful employment.  He stated, however, that the severity of the PTSD symptoms was currently eclipsed by the Veteran's problems due to chronic pain.  The examiner stated that PTSD-specific impairment in the presence of the present chronic pain was impossible to determine, in that it could not be known how the Veteran would cope with his PTSD symptoms severity if he were otherwise physically healthy.  As the VA examiner could not separate the effects of the Veteran's PTSD from his nonservice-connected chronic pain symptoms, reasonable doubt is resolved in his favor in this regard.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

The other medical opinions also indicate that the Veteran is at least as likely as not unable to secure or maintain substantially gainful employment due to PTSD.  See August 2012 report from private psychologist (opining that the impact of his chronic pain symptoms on employability were less decisive than his PTSD symptoms, and that he would have difficulty with more than minimally stressful work environments); October 2012 letter from private vocational consultant (noting his prior work history and a review of medical records; opining that his most significant impairment appeared to arise from his PTSD, he could not work in a competitive setting due to inability to sustain work at any level from a mental and cognitive standpoint, and he was precluded from substantially gainful work).  

Accordingly, the criteria for TDIU are met, and the claim is granted.  


ORDER

Service connection for Parkinson's disease is denied.

A total disability rating based on individual unemployability (TDIU) is granted.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


